UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

                                   )
STATE OF NEW HAMPSHIRE,            )
                                   )
                   Plaintiff,      )
                                   )     Civil Action No. 12-1584
            v.                     )         (EGS-TBG-RMC)
                                   )
ERIC HOLDER, in his official       )
capacity as Attorney General       )
of the United States, et al.       )
                                   )
                  Defendants.      )
                                   )

                 MEMORANDUM OPINION OF THREE-JUDGE COURT

       This case is before the Court on Proposed Intervenor Peter

Heilemann’s Motion to Intervene.       Movant seeks to intervene as

of right under Federal Rule of Civil Procedure 24(a) or, in the

alternative, to intervene permissively under Rule 24(b).       For

the reasons explained below, the motion will be DENIED.

  I.     BACKGROUND

       Congress enacted the Voting Rights Act in 1965 to “rid the

country of racial discrimination in voting.”       South Carolina v.

Katzenbach, 383 U.S. 301, 315 (1966).       Section 5 of the Act

requires certain “covered jurisdictions” to “preclear” every

proposed change in their voting procedures with either the

Attorney General or a three-judge panel of this Court.       42

U.S.C. § 1973c.     Certain jurisdictions were deemed “covered” by

Section 5 because they applied a “test or device” to determine
eligibility for voting and the jurisdiction had fewer than 50

percent of persons registered to vote or voting in the relevant

presidential election.   42 U.S.C. § 1973b(b).   At present, nine

states are covered as a whole by the Section 5 preclearance

requirement, while individual jurisdictions in seven other

states, including New Hampshire, are also covered.   Attorney

General’s Opp. to Mot. to Intervene, ECF No. 9, at 2 (citing 28

C.F.R. Part 51, Appendix); Dep’t of Justice, Section 5 Covered

Jurisdictions, www.justice.gov/crt/about/vot/sec_5/covered.php

(last visited January 28, 2013).

     Section 4(a) of the Act affords covered jurisdictions the

opportunity to remove themselves from Section 5 preclearance

requirements by bringing a statutory declaratory judgment action

and demonstrating that they satisfy certain criteria.   42 U.S.C.

§ 1973b(a).   These actions are commonly referred to as “bailout”

actions and are statutorily assigned to a three-judge court in

the United States District Court for the District of Columbia.

42 U.S.C. § 1973b(a)(1), (a)(5); 28 U.S.C. § 2284.   The Attorney

General is the statutory defendant in bailout actions, and may

“consent[] to the entry of judgment if based upon a showing of

objective and compelling evidence by the plaintiff, and upon

investigation, he is satisfied that the State or political

subdivision has complied with the requirements” for bailout.    42

U.S.C. § 1973b(a)(9).

                                   2
       On November 15, 2012, the State of New Hampshire brought a

declaratory judgment action on behalf of ten towns within the

State that are “covered jurisdictions” under Section 5 of the

Voting Rights Act.    Compl. ¶¶ 1-2.   The State argued that its

covered political subdivisions were eligible for a “bailout”

from the preclearance requirements of Section 5.     Compl. ¶¶ 30-

41.    The State represented that it and its covered jurisdictions

had made numerous submissions over the years seeking

preclearance under Section 5 and none of the submissions had

ever received an objection from the Attorney General.     Compl.

¶ 30.    The State noted, however, that it had inadvertently

failed to obtain preclearance for certain minor changes in

voting procedures in the last ten years but that it had now

submitted those changes to the Attorney General for

preclearance.    Compl. ¶ 31.

       On December 5, 2012, Proposed Intervenor Peter Heilemann

filed a Motion to Intervene.    Movant contends that he is a

“citizen of, and registered voter in, the State of New

Hampshire.”    Heilemann Statement ¶ 1.   He does not allege,

however, that he is eligible to vote in any of the ten covered

jurisdictions, nor does he allege that he is a member of any

racial or other minority group protected by the Voting Rights

Act.    He also has not alleged that any voting practice or change

in procedure has harmed him in any way.     Rather, he contends

                                  3
that as a voter in the State of New Hampshire, he “receives the

benefit of the special remedial provisions of the Voting Rights

Act because every statewide law effecting any change in voting

in any of the Covered Towns must be ‘precleared’ under Section

5.”   Mot. to Intervene at 2.        Movant alleges that he is entitled

to intervene because he “wants to continue to receive the

benefit of such review.”       Id.   The motion is now ripe for the

Court’s decision.

  II.     STANDARD OF REVIEW

      The Supreme Court has held that “[p]rivate parties may

intervene in Section 5 actions,” and that such intervention is

controlled by Rule 24.    Georgia v. Ashcroft, 539 U.S. 461, 477

(2003).    In this act, Movant seeks to intervene as of right

pursuant to Rule 24(a) or, in the alternative, permissively

pursuant to Rule 24(b).

      Rule 24(a)(1) provides that on timely motion, the court

must permit anyone to intervene who “is given an unconditional

right to intervene by a federal statute.”        Rule 24(a)(2)

provides that the court must permit anyone to intervene who

      claims an interest relating to the property or
      transaction that is the subject of the action, and is
      so situated that disposing of the action may as a
      practical matter impair or impede the movant’s ability
      to protect its interest, unless existing parties
      adequately represent that interest.




                                       4
This Circuit has held that intervention as of right under Rule

24(a)(2) depends on “(1) the timeliness of the motion; (2)

whether the applicant ‘claims an interest relating to the

property or transaction which is the subject of the action’; (3)

whether ‘the applicant is so situated that the disposition of

the action may as a practical matter impair or impede the

applicant’s ability to protect that interest’; and (4) whether

‘the applicant’s interest is adequately represented by the

existing parties.’”   Fund for Animals, Inc. v. Norton, 322 F.3d

728, 731 (D.C. Cir. 2003) (citations omitted).   A movant seeking

to intervene as of right under Rule 24(a)(2) must additionally

demonstrate Article III standing.    In re Endangered Species Act

Sec. 4 Deadline Litig., --- F.3d ----, No. 11-5274, 2013 WL

45871, *6 (D.C. Cir. Jan. 4, 2013) (citing United States v.

Philip Morris USA, Inc., 566 F.3d 1095, 1146 (D.C. Cir. 2009)).

Because a Rule 24(a)(2) intervenor seeks to participate on equal

footing with the original parties to the suit, he must satisfy

the standing requirements imposed on the parties.   Id. at *3

(citing City of Cleveland v. NRC, 17 F.3d 1515, 1517 (D.C. Cir.

1994)).

     Rule 24(b) sets forth the standard for permissive

intervention, and states in relevant part that “[o]n timely

motion, the court may permit anyone to intervene who . . . has a

claim or defense that shares with the main action a common

                                 5
question or law or fact.”   The grant of a Rule 24(b) motion is

left to the district court’s sound discretion.   E.E.O.C. v.

Nat’l Children’s Center, Inc., 146 F.3d 1042, 1046 (D.C. Cir.

1998).   “In exercising its discretion, the court must consider

whether the intervention will unduly delay or prejudice the

adjudication of the original parties’ rights.”   Fed. R. Civ. P.

24(b)(3).

    III. DISCUSSION

    A. Rule 24(a)(1): Intervention by Statute

      Movant argues that he may intervene as of right pursuant to

Rule 24(a)(1) and Section 4(a)(4) of the Voting Rights Act, 42

U.S.C. § 1973b(a)(4), which states that “[a]ny aggrieved party

may as of right intervene at any stage in such action.” 1   The

issue, therefore, is whether Movant is an “aggrieved party”

under the statute.

      The current bailout provisions of the Voting Rights Act

were revised in the 1982 amendments to the Act, and went into

effect on August 5, 1984.   Voting Rights Act Amendments of 1982,

Pub. L. No. 97-205, § 2(b).   In the amendments, Congress created

1
  In a parenthetical, Movant also argues that he is entitled to
intervene under Section 4(a)(9), which states that any aggrieved
party may intervene as of right at any stage in an action where
the Attorney General has consented to a declaratory judgment
permitting bailout. 42 U.S.C. § 1973b(a)(9). Neither party
focuses on this subsection as the basis for Movant’s
intervention, nor has any party argued that the definition of
“aggrieved party” under this subsection differs from Section
4(a)(4).
                                 6
a statutory right for aggrieved parties to intervene in those

cases.   As amended, Section 4(a)(4) provides that a covered

State or political subdivision bringing a bailout case “shall

publicize the intended commencement and any proposed settlement

of such action in the media,” and further provides that “[a]ny

aggrieved party may as of right intervene at any such stage in

such action.”   42 U.S.C. § 1973b(a)(4).   The Senate Report

accompanying the 1982 amendments states that:

     The State [or] political subdivision seeking bailout
     must give reasonable public notice of the commencement
     and any proposed settlement of the bailout suit to
     enable interested persons to intervene. An aggrieved
     party is defined broadly to include any person who
     would have standing under the law. Such persons may
     intervene at any stage, including the appeal.

S. Rep. No. 97-417, at 74 (1982) (emphasis added).

     Movant argues that he is entitled to intervene as an

“aggrieved party” because he is a registered voter in the State

of New Hampshire.   Mot. to Intervene at 3 (citing Trafficante v.

Met. Life Ins. Co., 409 U.S. 205, 209 (1972) disagreement

recognized by Thompson v. N. Am. Stainless, LP, 131 S.Ct. 863,

869 (2011); Fed. Elec. Comm’n v. Akins, 524 U.S. 11, 19 (1998)).

In making this argument, Movant appears to allege that the

“aggrieved party” standard under Section 4(a)(4) goes beyond the

limits of Article III standing.

     The cases Movant cites in support of his argument that he

is an “aggrieved party” are easily distinguishable.    Movant

                                  7
cites Trafficante for the proposition that “the definition of

‘person aggrieved’ contained in the Fair Housing Act is broad.”

In that case, however, the Supreme Court stated that the

standard of “aggrieved persons” under the Civil Rights Act of

1968, 42 U.S.C. § 3610(a), could extend only to the outer limits

of constitutional standing and not beyond it, and is thus not

helpful to Movant.   409 U.S. at 209.   Moreover, the limits of

“aggrieved persons” under the Civil Rights Act of 1968 have

since been clarified by the Supreme Court to be narrower than

the outer boundaries of Article III standing.    Thompson, 131 S.

Ct. at 869 (2011).

     Movant also cites dicta from Federal Election Commission v.

Akins for the proposition that “aggrieved” goes beyond the

traditional limits of standing.   In that case, however, the

Supreme Court made clear that the plaintiff had alleged a

specific, concrete injury, rather than an abstract injury, in

seeking redress for the failure to receive certain materials

under the Federal Election Campaign Act.    Moreover, the Supreme

Court expressly found that the claims satisfied the requirements

of Article III standing.

     Far more persuasive are the cases cited by the Attorney

General relating to Section 3 of the Voting Rights Act.    In all

of those cases, the word “aggrieved” has been interpreted to

require Article III standing.   See, e.g., Roberts v. Wamser, 883

                                  8
F.2d 617, 624 (8th Cir. 1989) (“[S]tanding . . . under th[e]

[Voting Rights] Act is limited to the Attorney General and to

‘aggrieved persons,’ a category that we hold to be limited to

persons whose voting rights have been denied or impaired.”);

Perry-Bey v. City of Norfolk, 678 F. Supp. 2d 348, 362 (E.D. Va.

2009) (an “aggrieved person” under the Voting Rights Act is a

party that satisfies constitutional standing requirements)

(citing cases).

     Notably, Movant does not allege that he resides in any of

the covered political subdivisions seeking a bailout, nor does

he allege that his voting rights have been infringed.    Rather,

Movant argues that he is an aggrieved party because he

     would be deprived of the protection of the remedial
     provisions of the Voting Rights Act were plaintiff
     successful in obtaining the relief it seeks in this
     lawsuit. That suffices to constitute an imminent
     Article III injury, and, a fortiori, constitutes
     sufficient harm to qualify as an aggrieved party for
     purposes of intervention under the statute.

Mot. to Intervene at 3.   In this respect, Movant skips over the

Article III standing inquiry.   For the reasons explained above,

the Court finds that standing is required for Movant to proceed

as an “aggrieved party” under Section 4(a)(4) of the Voting

Rights Act.

  1. Standing

     Article III of the Constitution restricts the jurisdiction

of the federal courts to adjudicating actual “cases” and

                                 9
“controversies.”   U.S. Const. art. III, § 2; see also Allen v.

Wright, 468 U.S. 737, 750 (1984).     This requirement has given

rise to “several doctrines ... ‘founded in concern about the

proper—and properly limited—role of the courts in a democratic

society.’”    Allen, 468 U.S. at 750 (quoting Warth v. Seldin, 422

U.S. 490, 498 (1975)); see also Valley Forge Christian Coll. v.

Ams. United for Separation of Church and State, 454 U.S. 464,

471 (1982).   One aspect of this “case-or-controversy”

requirement is that plaintiffs must have standing to sue, an

inquiry that focuses on whether the litigant is entitled to have

the court decide the merits of the dispute.     Allen, 468 U.S. at

750–51 (quoting Warth, 422 U.S. at 498).

     To establish the “irreducible constitutional minimum” of

Article III standing, a plaintiff must show that: (1) he has

suffered an “injury in fact” which is (a) concrete and

particularized, and (b) actual or imminent, not conjectural or

hypothetical; (2) there is a causal connection between the

alleged injury and the conduct complained of that is fairly

traceable to the defendant; and (3) it is likely, as opposed to

merely speculative, that the injury will be redressed by a

favorable decision.   Lujan v. Defenders of Wildlife, 504 U.S.

555, 560–61 (1992) (citations omitted).




                                 10
       a. Procedural Standing

     Movant argues that he has standing because he is seeking to

prevent a procedural injury. 2 Specifically, he argues that prior

changes were made to voting laws in covered jurisdictions in New

Hampshire without obtaining preclearance and that this failure

to submit a change “deprives those affected of a procedural

protection regardless of whether the process would have resulted

in an objection or a denial of declaratory judgment under

Section 5.”    Movant’s Reply, ECF No. 11, at 4.   Movant further

contends that if “New Hampshire is permitted to bail out, [he]

will be deprived of that procedural protection.”     Id.   This

argument fails.

     The Supreme Court has afforded special treatment to

procedural injuries under Article III, “noting that ‘[t]here is

much truth to the assertion that “procedural rights” are

special: The person who has been accorded a procedural right to

protect his concrete interests can assert that right without

meeting all the normal standards for redressability and

immediacy.’”    Sec. 4 Deadline Litig., --- F.3d at ----, No. 11-

5274, 2013 WL 45871, at *4 (D.C. Cir. Jan. 4, 2013) (citing


2
  Movant initially alleged that he had Article III standing,
without specific reference to procedural standing. In his
reply, Movant essentially concedes that his voting rights will
not be impaired by a bailout and he clarifies that he is seeking
to assert procedural standing, rather than constitutional
standing. Movant’s Reply at 4.
                                 11
Lujan, 504 U.S. at 572 n.7).   The doctrine “loosens the

strictures of the standing inquiry,” relaxing the immediacy and

redressability requirements.   Id. (citing Lujan, 504 U.S. at 572

n.7; Summers v. Earth Island Inst., 555 U.S. 488 (2009)).     As

this Circuit has recognized, however, “where plaintiffs allege

injury resulting from violation of a procedural right afforded

to them by statute and designed to protect their threatened

concrete interest, the courts relax-while not wholly

eliminating-the issues of imminence and redressability, but not

the issues of injury in fact or causation.”     Center for Law and

Educ. v. Dep't of Educ., 396 F.3d 1152, 1157 (D.C. Cir. 2005).

Thus, the D.C. Circuit has held that a party has procedural

standing only if, inter alia, (1) the government violated its

procedural rights designed to protect a threatened, concrete

interest, and (2) the violation resulted in injury to that

concrete, particularized interest.   Id.    However, the procedural

standing doctrine “does not—and cannot—eliminate any of the

‘irreducible’ elements of standing[.]”     Fla. Audubon Soc'y v.

Bentsen, 94 F.3d 658, 664 (D.C. Cir. 1996). 3


3
  The cases cited by Movant are not relevant as to whether
Sections 4 and 5 of the Voting Rights Act were designed to
protect Movant’s interests or whether the alleged violations of
those subsections caused Movant injury. See Nat’l Parks
Conserv. Ass’n v. Manson, 414 F.3d 1, 6 (D.C. Cir. 2005)
(holding that a plaintiff challenging an agency action need not
demonstrate that 1) the agency action would have been different
but for the procedural violation or 2) that court-ordered
                                12
     As to the first element, Movant has failed to demonstrate

that any alleged procedural right to Section 5 preclearance is

designed to protect Movant’s particularized, concrete interests.

As the D.C. Circuit has recognized, not all procedural rights

violations are sufficient for standing: a plaintiff must show

that “the procedures in question are designed to protect some

threatened concrete interest of his that is the ultimate basis

of his standing.”   Center for Law and Educ., 396 F.3d at 1157

(citing Lujan, 504 U.S. at 573 n.8); accord Sec. 4 Deadline

Litig., --- F.3d ----, No. 11-5274, 2013 WL 45871, *12 (D.C.

Cir. Jan. 4, 2013).   “[D]eprivation of a procedural right

without some concrete interest that is affected by the

deprivation—a procedural right in vacuo—is insufficient to

create Article III standing.”   Summers, 555 U.S. at 496.

     In Lujan, the Supreme Court offered two examples of

procedures designed to protect a party's concrete interest: (1)

the requirement for a hearing prior to a denial of a license

application is designed to protect the applicant, and (2) the

requirement that a federal agency prepare an environmental

impact statement before conducting a major federal action such


compliance with the procedure would alter the final result);
Lemon v. Geren, 514 F.3d 1312, (D.C. Cir. 2008) (plaintiffs who
lived in the vicinity of Army base had standing to challenge
Army’s alleged failure to comply with NEPA impact statement
procedures even though they could not prove that the preparation
of the impact statement would have prevented the relocation of
the Army base).
                                13
as constructing a dam is designed to protect neighbors of the

proposed dam.   See 504 U.S. at 572.     In a subsequent case, this

Circuit held that a plaintiff who lived in the vicinity of a

proposed airport runway had procedural standing to challenge the

FAA’s alleged failure to authorize the runway without performing

an environmental assessment because “[t]he procedural

requirements of NEPA were designed to protect persons . . . who

might be injured by hasty federal actions taken without

regarding for possible environmental consequences.”      City of

Dania Beach v. FAA, 485 F.3d 1181, 1186 (D.C. Cir. 2007)

(citation omitted).   The Circuit found that the plaintiff had

“adequately demonstrated that the FAA’s failure to follow the

NEPA procedures pose[d] a ‘distinct risk’ to [plaintiff’s]

‘particularized interests’ [and] given the location of his home,

he is uniquely susceptible to injury resulting from increased

use of the secondary runways.”    Id.

     Here, Movant generally claims that he receives a benefit

from the preclearance process, which determines that “statewide

laws affecting voting . . . do not have the purpose or effect of

denying or abridging the right to vote on the basis of race or

color” in the covered communities.      Mot. to Intervene at 4.

Unlike the plaintiff in City of Dania Beach, however, Movant’s

alleged interests are no different than the benefit conferred

upon any New Hampshire voter.    Movant has thus failed to

                                 14
establish that Section 5 preclearance was designed to protect

any threatened concrete interest of his.

     Moreover, Movant has also failed to establish that the

bailout from the Section 5 preclearance procedures would result

in any injury to his interests.    “[T]he requirement of injury in

fact is a hard floor of Article III jurisdiction that cannot be

removed by statute.”   Summers, 555 U.S. at 497.   Movant’s

arguments are exceedingly vague as to this point.    For example,

he contends that he is entitled to intervene because he “wants

to continue to receive the benefit” of Section 5 preclearance in

New Hampshire.   Mot. to Intervene at 2.   He does not allege, for

example, that the bailout would have any negative impact on his

ability to vote, nor does he allege that he is a member of a

protected group who might be negatively impacted.    Indeed, he

does not even allege that he is eligible to vote in one of the

covered jurisdictions. 4   Essentially, the only injury that Movant


4
  Movant argues that this Court recently permitted intervention
in a Voting Rights case by a person who did not live in any of
the relevant covered counties in Florida. Reply Br. at 7
(citing Florida v. United States, No. 11 Civ. 1428, ECF No. 42
(D.D.C. Oct. 19, 2011)). In particular, Movant cites the grant
of permissive intervention under Rule 24(b)(1) to Ion Sancho,
who was allegedly the Supervisor of Elections of a non-covered
county in Florida. In that case, however, permissive
intervention was not opposed by any of the parties. See id. ECF
No. 26 at 3. Even if permissive intervention had been
contested, Movant fails to explain how his interests as a voter
are analogous to those of a Supervisor of Elections. Similarly,
Movant argues that nonparties were granted intervention in
Northwest Austin Municipal Utility District v. Gonzales. No. 06
                                  15
has alleged is that the Attorney General may not apply the law

in the manner that Movant believes it should be applied.       That

is simply insufficient to allege an injury for standing

purposes.    See Lance v. Coffman, 549 U.S. 437, 441-42 (2007)

(“The only injury that plaintiffs allege is that the law—

specifically the Elections Clause—has not been followed.       This

injury is precisely the kind of undifferentiated, generalized

grievance about the conduct of government that we have refused

to countenance in the past.”).

       For the reasons discussed above, the Court finds that

Movant lacks standing in this action and is therefore not an

“aggrieved party” under Section 4(a)(4) of the Voting Rights

Act.

  B. Rule 24(a)(2): Intervention as of Right

       Intervention as of right under Rule 24(a)(2) depends on

“(1) the timeliness of the motion; (2) whether the applicant

‘claims an interest relating to the property or transaction

which is the subject of the action’; (3) whether ‘the applicant

is so situated that the disposition of the action may as a


Civ. 01384, ECF No. 33 (D.D.C. Nov. 9, 2006). In that case, the
Court granted the motions to intervene without indicating
whether the parties were intervening permissively or as of
right, and without indicating whether the motions had been by
consent. See id. The Order also did not indicate—and Movant
does not allege—that any of the intervenors lived outside the
covered district. Movant cites this case only for the
proposition that the Court has permitted intervention in bailout
cases.
                                 16
practical matter impair or impede the applicant’s ability to

protect that interest’; and (4) whether ‘the applicant’s

interest is adequately represented by the existing parties.’”

Fund for Animals, Inc., 322 F.3d at 731 (citations omitted).      A

movant seeking to intervene as of right under Rule 24(a)(2) must

also establish Article III standing.    Sec. 4 Deadline Litig., --

- F.3d ----, No. 11-5274, 2013 WL 45871, *6 (citing United

States v. Philip Morris USA, Inc., 566 F.3d 1095, 1146 (D.C.

Cir. 2009)).

     As discussed above, the Court finds that Movant does not

have standing in this case.   For that reason, the Court finds

that Movant cannot intervene in this action as of right under

Rule 24(a)(2) and the Court does not reach the four-factor test

set forth in Fund for Animals.

  C. Rule 24(b)(1): Permissive Intervention

     Movant argues in the alternative that he should be allowed

to intervene permissively under Rule 24(b)(1).    Mot. to

Intervene at 9.   In order to permissively intervene under Rule

24(b)(2), the proposed intervenor must ordinarily present: (1)

an independent ground for subject matter jurisdiction; (2) a

timely motion; and (3) a claim or defense that has a question of

law or fact in common with the main action.    Nat’l Children's

Center, Inc., 146 F.3d at 1046.    The grant of a Rule 24(b)

motion is left to the district court’s sound discretion.    Id.

                                  17
“In exercising its discretion, the court must consider whether

the intervention will unduly delay or prejudice the adjudication

of the original parties’ rights.”      Fed. R. Civ. P. 24(b)(3).

     The Court finds that permissive intervention under Rule

24(b) will unduly delay and prejudice the adjudication of the

original parties’ rights.    See Fed. R. Civ. P. 24(b)(3).      Here,

the parties have proposed a consent decree and requested that

the Court enter judgment as to that decree.      As such, all of the

disputes between the parties have been resolved and the only

thing standing between them and the resolution of the case is

the issue of Movant’s intervention.      Because there are no

remaining issues between the parties, Movant’s intervention will

only delay the action.    Likewise, the Court finds that Movant’s

intervention would prejudice the adjudication of the parties’

rights.   Movant does not allege any concrete injury to his

interests that would result from the bailout of the ten covered

jurisdictions in New Hampshire.    Rather, the only potential

injury that at issue here is to the parties, in the form of the

delay that would result if the consent decree were not entered.

As such, the Court finds, in its discretion, that intervention

should not be permitted under Rule 24(b) because it would unduly

delay and prejudice the adjudication of the original parties’

rights.   Accordingly, the Court will deny Movant’s request to

intervene permissively.

                                  18
  IV.     CONCLUSION

     For the reasons explained above, Movant’s motion to

intervene is DENIED. An appropriate Order accompanies this

Memorandum Opinion.



Signed:     March 1, 2013

            /s/ Thomas B. Griffith
            United States Circuit Judge

            /s/ Emmet G. Sullivan
            United States District Judge

            /s/ Rosemary M. Collyer
            United States District Judge




                                 19